 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF WASHINGTON
11
12    In re                                          No. 16-40816
13    ASHLEY CRAWFORD,                               ORDER ON MOTION TO APPROVE
14                                                   PAYMENT TO DEBTOR
                                    Debtor.
15
16            THIS MATTER having come on before the Honorable Brian D. Lynch of the above
17
     entitled Court upon the Trustee’s Motion to Approve Payment to Debtor, the Court being advised
18
     in the premises therefore, now therefore
19
     //
20
21 //
22 //
23
24
25
26
27
                                                                           KATHRYN A. ELLIS PLLC
28                                                                                5506 6th Ave S
                                                                                     Suite 207
                                                                                Seattle, WA 98108
      ORDER ON MOTION TO APPROVE PAYMENT TO DEBTOR - 1                           (206) 682-5002
 1             IT IS HEREBY ORDERED that the Trustee shall be and is hereby authorized to pay
 2
     Ashley Crawford the sum of $2,905.00 in full and complete satisfaction of her claim of exemption
 3
     in her claims against Wells Fargo Auto pursuant to 11 U.S.C. § 522 (d)(5).
 4
                                                              ///End of Order///
 5 Presented by:
 6
   /s/ Kathryn A. Ellis
 7 Kathryn A. Ellis, Trustee
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\ACrawford\payexempt_ord.wpd

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                               KATHRYN A. ELLIS PLLC
28                                                                                                    5506 6th Ave S
                                                                                                         Suite 207
                                                                                                    Seattle, WA 98108
      ORDER ON MOTION TO APPROVE PAYMENT TO DEBTOR - 2                                               (206) 682-5002
